Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the caption "Experts" in this Registration Statement (Form S-3) and related Prospectus of TearLab Corporation for the registration of common stock, preferred stock, debt securities, depository shares, warrants, and/or units and to the incorporation by reference therein of our reports dated March 17, 2014, with respect to the consolidated financial statements and schedule of TearLab Corporation,and the effectiveness of internal control over financial reporting of TearLab Corporation, included in its Annual Report (Form 10-K) for the year ended December 31, 2013, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP San Diego, California December 31, 2014
